Citation Nr: 1737884	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-431 98	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas.  


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and based on housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1948 to June 1952. 

This matter is on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran requested a hearing before the Board in his VA Form-9.  However, in a June 2017 correspondence, the Veteran withdrew his request for a hearing.   

The issue of a separate claim of entitlement to nonservice-connected pension and special monthly pension benefits based on the need for aid and attendance or housebound status has been raised by the record.  This claim is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Based on his service-connected disabilities, the Veteran does not require the assistance of another person in meeting his daily needs such as eating, dressing, and managing his own finances; nor do his service-connected disabilities prevent him from being able to protect himself from the hazards and dangers of his daily environment.

2.  Based on his service-connected disabilities, the Veteran is not so limited in his ability to function that he is housebound for purposes of VA regulations.




CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid and attendance of another person or by being housebound based on service-connected disabilities have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Aid and Attendance

The Veteran is seeking entitlement to SMC based on aid and attendance due to his service-connected bilateral hearing loss and tinnitus.  

In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2016).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2016).  See also 38 C.F.R. § 3.350(b),(c) (2016).  A factual need for aid and attendance includes factors such as:
* The inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.);

Inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or, 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.
See 38 C.F.R. § 3.352(a) (2016).

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

In this case, the Board finds that entitlement to SMC based on aid and attendance as a result of the Veteran's service-connected disabilities is not warranted.  

As an initial matter, the Board notes that the Veteran's nonservice-connected disabilities include Parkinson's disease, diabetes mellitus, hypertension, atherosclerotic cardiovascular heart disease with mitral and tricuspid regurgitation, peripheral vascular disease, urinary tract infection, hypercholesterolemia, primary hypothyroidism, peptic ulcer disease, debility, dementia, dysphagia, and expression language disorder.  

The Board additionally notes that the Veteran's non-service connected disabilities have resulted in the need for 24-hour aid and attendance to assist with the activities of daily living, ambulation, attendance to the wants of nature, protection from the hazards of his daily environment, eating, and drinking.
  
Specifically, medical evidence demonstrates that the Veteran has a slow and unsteady gate, lack of balance, debility, has fallen on multiple occasions, and has been admitted to the emergency room for an altered mental state and diagnosed with dementia.  Medical evidence further shows that the Veteran requires constant care and supervision to safely ambulate, manage his medication, eat, drink, and attend to personal hygiene needs.  At present, the Veteran can only take nourishment through use of percutaneous endoscopic gastrostomy (PEG) tube and need assistance drinking to avoid aspiration.  

However, the medical evidence of record does not demonstrate a medical nexus between the Veteran's current need for aid and attendance and his service-connected bilateral hearing loss and tinnitus.  

In light of this fact, entitlement to SMC for aid and attendance based on the Veteran's service-connected hearing disabilities is not established, and the claim must be denied.  

Housebound

If not in need of regular aid and attendance, a veteran may nevertheless be entitled to SMC for housebound benefits if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran either: 
* Has an additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or 
* Is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 
See 38 U.S.C.A. § 1114(s) (2014); 38 C.F.R. § 3.350(i) (2016).

While the total disability requirement must be met by a single disability, the 60 percent requirement may be met by applying the combined rating of the Veteran's remaining disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (noting that combined ratings to satisfy the second requirement but not the first).  

In order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  38 U.S.C.A. § 1114(s) (2016).

Here, the Board finds that the requirements for entitlement to SMC based on housebound status have not been met for any period on appeal.  

Specifically, the medical evidence of record does not show that the Veteran is substantially confined to his dwelling or the immediate premises as a "direct result of [his] service-connected disabilities" of bilateral hearing loss and tinnitus. 

Thus, entitlement to SMC for housebound benefits is not established, and the claim must be denied.   

In so holding, the Board notes its sympathy for the Veteran's current circumstances.  Nevertheless, the Board is bound by the statutes and regulations governing the laws pertaining to the Veteran's claim for SMC.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2016).  In this case, those laws and regulations compel the conclusion that the Veteran is not entitled to SMC based on the need for aid and attendance resulting from his service-connected hearing disabilities.  




VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2) (2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  
The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

SMC by reason of the need for regular aid and attendance of another person or by being housebound is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


